ACCEPTED
                                                                                            03-16-00320-CV
                                                                                                  12447751
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/30/2016 2:44:45 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                NO. 03-16-00320-CV

                                                                         FILED IN
            IN THE COURT OF APPEALS FOR THE THIRD                 3rd COURT
                                                                 DISTRICT     OF APPEALS
                                                                      AUSTIN, TEXAS
                           AT AUSTIN, TEXAS                       8/30/2016 2:44:45 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
            REAGAN NATIONAL ADVERTISING OF AUSTIN, INC.,
                                      Appellant,
                                          v.
  PHIL WILSON IN HIS OFFICIAL CAPACITY AS THE EXECUTIVE
 DIRECTOR OF THE TEXAS DEPARTMENT OF TRANSPORTATION,
                                    Appellee.


         On Appeal from the 98th District Court of Travis County, Texas;
        Cause No. D-l-GN-12-002674; the Honorable Tim Sulak, Presiding


        UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLEE'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellee Phil Wilson in his official capacity as the executive director of the

Texas Department of Transportation presents this Motion pursuant to Rules 10.5(b)

and 38.6( d) of the Texas Rules of Appellate Procedure and respectfully moves the

court for an extension of time to file its Appellee's Brief. As grounds for this Motion,

Appellee would respectfully show the Court the following:

       I.     Appellee's Brief is due to be filed on September 6, 2016.
      2.     Appellee requests an extension of time to file its Brief until Thursday,

October 6, 2016, which is 30 days after the current due date of September 6, 2016.

      3.     This is Appellee' s first request for extension of time to file its Brief.

      4.     Appellee needs an extension of time to file its Brief because the

undersigned appellate counsel John Seth Johnson was not counsel in the trial court,

and needs additional time to review the Clerk's Record and relevant law. In addition,

time constraints on Appellee' s counsel have made it impossible to complete the

Appellee's Brief by September 6, 2016. Appellee's counsel, in addition to routine

duties, has had to make substantial time commitments to the following:

      a.     preparing for and defending a Rule 202 deposition in In re Hoyt; Cause

No. CV16-03-250, filed in the 271 st Judicial District Court of Wise County, Texas;

      b.     preparing for and defending depositions in The State of Texas v.

Northwest Airport Management, L.P., et al.; Cause No. 1045839, filed in the County

Court of Law No. 1 of Harris County, Texas;

      c.     preparing for and arguing a motion to dismiss for lack of jurisdiction in

Flores v. National Van Lines, et. al.; Cause No. CV-04576-205, filed in the 205th

Judicial District Court of Hudspeth County, Texas;




                                          -2-
      d.     preparing for and attending a Special Commissioners' Hearing in The

State of Texas v. Matthew Davis, et ux .. ; Cause No. 005-01248-2016; filed in the

County Court at Law No. 5 of Collin County, Texas;

      e.     preparing for and attending a Special Commissioners' Hearing in The

State of Texas v. Lockhart Management, L.P.; Cause No. 005-01251-2016; filed in

the County Court at Law No. 5 of Collin County, Texas; and

      f.     preparing for and attending a Special Commissioners' Hearing in The

State of Texas v. Edgewater Arlington, LLC, a Texas Limited Liability Company;

Cause No. 2016-003354-3; filed in the County Court at Law No. 3 of Tarrant

County, Texas.

      For these reasons, Appellee respectfully requests that the Court grant an

extension for filing Appellee's Brief until Thursday, October 6, 2016.

                                       Respectfully submitted,

                                       KENPAXTON
                                       Attorney General ofTexas

                                       JEFFREYC.MATEER
                                       First Assistant Attorney General

                                       BRANTLEY STARR
                                       Deputy First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil Litigation


                                         -3-
                                        RANDALL K. HILL
                                        Assistant Attorney General
                                        Chief, Transportation Division


                                         Isl John Seth Johnson
                                       JOHN SETH JOHNSON
                                        State Bar No. 24083259
                                       j ohn.johnson@texasattorneygeneral.gov
                                       Assistant Attorney General
                                        P. O.Box 12548
                                        Austin, Texas 78711-2548
                                        Telephone: (512) 463-2004
                                        Facsimile: (512) 472-3855

                                       ATTORNEYS FOR APPELLEE


                        CERTIFICATE OF CONFERENCE

       I hereby certify that on August 23, 2016, I conferred with Appellant's counsel,
Christopher Rothfelder, and he indicated that Appellant would not oppose this
motion.

                                           Isl John Seth Johnson
                                           John Seth Johnson
                                           Assistant Attorney General




                                         -4 -
                         CERTIFICATE OF SERVICE

      I certify that on the 30th day of August, 2016, I served a copy of this
Unopposed First Motion for Extension of Time to File Af'Pellee's Brief on the
following parties in accordance with the Texas Rules of Civi Procedure:

Via Electronic Service

Richard L. Rothfelder
rrothfelder@swbell .net
Christopher Warren Rothfelder
crothfeider@rothfelderfalick.com
ROTHFELD ER & FALICK,   L.L.P.
1201 Louisiana, Suite 550
Houston, Texas 77002
Telephone: (713) 220-2288
Facsimile: (713) 658-8211
ATTORNEYS FOR APPELLANT
REAGAN NATIONAL ADVERTISING
OF AUSTIN, INC



                                      Isl John Seth Johnson
                                      John Seth Johnson
                                      Assistant Attorney General




                                     -5-